Citation Nr: 0005127	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation greater than 10 percent for the 
residuals of prostatectomy for prostrate cancer.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Air Force from November 
1963 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).  
In that decision the RO granted service connection and a 
noncompensable evaluation for residuals of prostatectomy for 
prostrate cancer from November 1996.  The veteran perfected 
an appeal of the December 1996 decision.

The Board notes that in an April 1997 rating action, the RO 
increased the disability evaluation of the veteran's 
residuals of prostatectomy for prostrate cancer from a zero 
percent rating to a 10 percent rating from November 1996.  

In the April 1997 rating action, the RO, inter alia, granted 
special monthly compensation (SMC) based on loss of use of a 
creative organ, under the provisions of 38 C.F.R. § 3.350 and 
38 U.S.C.A. § 1114(k), effective from November 1996.  A June 
1997 substantive appeal was construed as a notice of 
disagreement with the rate of SMC.  A supplemental statement 
of the case addressing SMC was issued in September 1999.  
There has been no substantive appeal issued subsequent to 
September regarding SMC submitted by the veteran and the 
Board has no jurisdiction of the matter.  See 38 C.F.R. § 
20.200 (1999).   


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's service-connected residuals of prostatectomy 
for prostate cancer are manifested by urinary frequency, 
consisting of urinating every 2 to 3 hours during the day 
and every five hours during the night. 



CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent for 
residuals of prostatectomy for prostate cancer have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.115a, Diagnostic Code 
7527 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for the 
residuals of prostate cancer.  

A February 1994 private medical report noted findings from a 
transrectal ultrasound of the prostate which showed a 
hypoechoic area in the right apex.  The report further 
indicated that prostate-specific antigen density (PSA) was 
.17.  According to the report, multiple transverse and 
longitudinal images were made of the prostate and seminal 
vesicles.  It was noted that the seminal vesicles looked 
pretty normal and the left one was bigger than the right.  
The ejaculatory ducts were normal and the median lobe was 
unremarkable.  The prostate itself was pretty homogenous, 
except for a slightly hypoechoic area in the right apex.  
There were a couple of small calculi that cast shadows.  

An April 1994 bone scan impression was negative for definite 
metastatic disease, one right supraorbital area of uptake.  

An April 1994 private medical report showed that the veteran 
underwent a radical retropubic prostatectomy with bilateral 
pelvic lymph node dissection.  Before surgery, a transrectal 
ultrasound of the prostrate showed a hypoechoic area in the 
right apex and biopsy showed well to moderately 
differentiated adenocarcinoma, Gleason's score 5, in the 
right lobe biopsies.  Impression was clinical stage B1 
moderately well differentiated prostate cancer.  

The veteran's postoperative course was uncomplicated and his 
pathology report showed two foci of moderately differentiated 
adenocarcinoma of the prostate with nodes and margins and 
seminal vesicles negative.  

In June 1994 a private physician stated that the veteran 
underwent a radical retropubic prostatectomy with bilateral 
pelvic lymph node dissection for pathologic stage B-1, 
Gleason grade III adenocarcinoma of the prostate with 
negative nodes and negative margins.  According to the 
private physician, the veteran's prognosis was excellent and 
his surgical recovery was uncomplicated.  

In a January 1997 letter a private physician stated that 
although the veteran is not totally impotent, he is less 
potent than he was before his radical prostatectomy.  He 
further stated that the veteran's diminished potency was 
caused by his radical prostate cancer surgery.  

A February 1997 VA examination revealed that the veteran has 
good urine control, but he is totally impotent.  A rectal 
examination showed that the prostate capsule was missing, the 
examination was negative for occult blood and the external 
genitalia appeared to be normal.  Diagnosis was status post 
radical retropubic prostatectomy for adenocarcinoma, with 
total impotency.  

An April 1997 addendum to the February 1997 VA examination 
indicated that because of the retropubic prostatectomy the 
veteran has increased urinary frequency without incontinence.  
The veteran urinates every two to three hours during the day 
and at night he urinates about every five hours.  The veteran 
does not wear diapers or pads.  

During an April 1999 personal hearing the veteran stated that 
approximately five years ago he had an irradical 
prostatectomy and now he is impotent.  He also explained that 
he currently does not have any incontinence problems, during 
the day his urine frequency is normal, and he usually awakens 
once at night to go to the restroom.  

The veteran also stated that if his bladder is full and he 
laughs or coughs dribbling does occur.  He further stated 
that he does not wear a pad and during an emergency he does 
not have flares or exacerbations.  He did, however, state 
that his urine stream flares out.  According to the veteran, 
he does not take any medications, his PSA has been normal and 
there has been no recurrence of the prostate tumor.  

II. Laws and Regulations 

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected residuals of a prostatectomy for prostate cancer.  
See Jones v. Brown, 7 Vet. App. 134 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under 38 C.F.R. § 4115(b), ratings of the genitourinary 
system, Diagnostic Code 7527 provides that prostate gland 
injuries, infections, hypertrophy, and post-operative 
residuals be rated under the category of voiding dysfunction 
or urinary tract infection, whichever is dominant.  Voiding 
dysfunction provides that the particular disability may be 
evaluated as urine leakage, frequency, or obstructed voiding.

The veteran's residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction, as 
there are no complaints or medical evidence of either renal 
dysfunction or urinary tract infection.  Voiding dysfunction 
is rated under the three subcategories of urine leakage, 
urinary frequency, and obstructed voiding.  Urine leakage 
involves ratings ranging from 20 to 60 percent.  A 60 percent 
rating contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  A 40 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.

III. Analysis 

The Board has reviewed the evidence of record and finds that 
a 20 percent disability rating for the veteran's service-
connected residuals of prostatectomy for prostate cancer is 
not warranted.  The results of a February 1997 VA examination 
showed that the veteran has good urine control, although he 
is totally impotent.  An April 1997 addendum noted that after 
the prostatectomy, the veteran had increased urinary 
frequency without incontinence.  It was also noted that the 
veteran has to urinate every two to three hours during the 
day and about every five hours during the night.  According 
to the report, the veteran does not wear diapers or pads.  

In accordance with Diagnostic Code 7527 for urinary leakage, 
a 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day and for urinary frequency, a 20 percent 
rating contemplates daytime voiding interval between 1 and 2 
hours, or awakening to void 3 to 4 times per night.  For 
obstructed voiding a 30 percent rating contemplates urinary 
retention requiring intermittent or continuous 
catheterization.  The evidence shows that the veteran does 
not wear diapers or pads, he urinates every two to three 
hours during the day and every five hours during the night.  
The veteran even stated during an April 1999 personal hearing 
that his urinary frequency is normal during the day and his 
urine frequency is once at night.  Based on the above 
evidence, the Board finds, therefore, that the application of 
the provisions of Diagnostic Code 7257 does not result in a 
higher disability rating.  

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim of entitlement to an evaluation greater than 10 
percent for the residuals of prostatectomy for prostrate 
cancer with special monthly compensation for loss of use of a 
creative organ is denied.



REMAND

The April 1997 rating action also granted service connection 
for impotence and assigned a noncompensable rating.  The June 
1997 substantive appeal could be fairly construed as a notice 
of disagreement with the evaluation.  Since the appellant 
filed a timely notice of disagreement with respect to the 
evaluation, the Board's jurisdiction has been triggered.  At 
this point, the issue must be REMANDED, per Manlincon v. 
West, 12 Vet. App. 238 (1999), so that the RO can issue a 
statement of the case on the underlying claim itself: 
entitlement to compensable rating for impotency.

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should readjudicate the issue of 
entitlement to compensable rating for 
impotency.  If the claim remains denied, 
the RO is directed to promulgate a 
statement of the case on this issue and 
to provide the appellant with the 
appropriate notice of appellate rights.  
If the claim is not resolved to the 
appellant's satisfaction, he should be 
provided with a statement of the case and 
an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if a 
timely substantive appeal is submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals




 

